Exhibit 10.4

 

Portions hereof have been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended

 

MONSTER ENERGY
CANADIAN DISTRIBUTION AGREEMENT

 

This MONSTER ENERGY CANADIAN DISTRIBUTION AGREEMENT (the “Agreement”) is entered
into as of October 3, 2008 (the “Effective Date”) between HANSEN BEVERAGE
COMPANY, a Delaware corporation (“HBC”) with offices at 550 Monica Circle,
Suite 201, Corona, California 92880, and COCA-COLA BOTTLING COMPANY, a Nova
Scotia corporation (“Distributor”), with offices at 42 Overlea Boulevard,
Toronto, Canada ON MH4 1B8.

 

1.             Recitals and Definitions.

 

a.             Distributor is a leading producer and distributor of beverages
throughout Canada and has substantial experience in the distribution of
beverages.  Distributor has developed and implemented successful marketing plans
and/or systems for such distribution and which are substantially associated with
the trademarks and trade name of The Coca-Cola Company (“KO”).  HBC wishes to
appoint Distributor, as a distributor of Products (as defined below) as part of
Distributor’s business operations and systems, with performance to commence as
of January 1, 2009, or as soon as practicable after all necessary approvals are
obtained by HBC and Distributor (the “Commencement Date”).

 

b.             When used herein the word “Products” means (a) those products
identified in Exhibit A hereto with an “X” as well as all other shelf-stable,
non-alcoholic, Energy Drinks (as defined below) in ready to drink form, that are
packaged and/or marketed by HBC at any time after the Effective Date under the
primary brand name “Monster” or any other primary brand name having “Monster” as
a derivative or part of such name, and which may, but are not required, to
contain the “ “ mark, and/or the “M” icon, that HBC distributes from time to
time through its national network of full-service distributors such as, without
limitation, the Anheuser-Busch Distributors, Miller/Coors distributors, and
Coke/Pepsi/Dr. Pepper-7UP Bottlers and (b) such additional Energy Drinks,
whether marketed under the Trademarks (as defined below) or otherwise, as HBC,
Distributor and KO shall agree from time to time by executing an amended
Exhibit A.  The Products shall include all sizes of SKUs including, without
limitation, 3 oz., 8 oz., 15 oz., 16 oz., 16.9 oz., 23.5 oz., 24 oz. and 32 oz.
SKUs. When used herein (i) the word “Territory” means the territory identified
in Exhibit B hereto, (ii) the word “Distributor’s Accounts” means those accounts
or classes of accounts identified in Exhibit C hereto other than those reserved
for HBC as identified on Exhibit C, (iii) the word “Trademarks” means those
names and marks identified on Exhibit D hereto, and (iv)  the words “Energy
Drink/s” means any ***.  All Exhibits referred to in this Agreement shall be
deemed to be incorporated into this Agreement.

 

c.             Coca-Cola Ltd, a corporation organized and existing under the
laws of Canada, with principal offices at 3389 Steeles Avenue East, Suite 500,
Toronto, Ontario, M2H 3S8 – Canada (“CCL”) is willing to provide the services
set forth in Section 6.b of this Agreement, and Distributor wishes to appoint
CCL to perform such services with respect to the Products as part of
Distributor’s sale of Products in the Territory, with performance to commence as
of the Commencement Date.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

2.             Appointment.

 

a.             With effect from the Commencement Date, HBC appoints Distributor,
and Distributor accepts appointment, as a distributor of Products only to
Distributor’s Accounts within the Territory.  Such appointment shall only be
exclusive if and to the extent so designated on Exhibit C hereto.  Such
appointment shall exclude any SKU/s deleted from distribution pursuant to
Sections 13.b. or 13.f. below.  Unless otherwise agreed in writing by HBC,
Distributor specifically covenants not to sell, market, distribute, assign or
otherwise transfer (collectively, “Transfer”) in any manner any Products except
to the Distributor’s Accounts which are set forth on Exhibit C, within the
Territory.  Distributor shall be entitled to appoint sub-distributors within the
Territory provided that the terms of such appointments shall not be inconsistent
with the terms and conditions of this Agreement and shall be subject to HBC’s
rights hereunder.  HBC acknowledges that Distributor intends to appoint certain
sub-distributors with respect to certain specified portions of the Territory. 
Distributor’s appointment of sub-distributors shall be to supplement and augment
but not to replace or substitute, wholly or partially, any of Distributor’s
obligations or any of Distributor’s resources, performance capabilities, and/or
ability to fully perform all of Distributor’s obligations under this Agreement,
including without limitation, as provided in Section 3 below, in the Territory. 
Distributor will remain liable for the actions, omissions and performance of all
of Distributor’s sub-distributors.

 

b.             Distributor hereby agrees not to Transfer any Products, either
directly or indirectly, to any other persons and/or entities located outside the
Territory nor to any persons and/or entities within the Territory for Transfer,
or to persons or entities with regard to whom Distributor has knowledge or
reasonable belief will distribute and/or sell the Products outside of the
Territory, except that, subject to all of the terms and conditions of this
Agreement, Distributor may Transfer Products to other bottlers or distributors
designated by KO that are authorized in writing by HBC for Transfer into such
bottler’s or distributor’s territory.

 

c.             Distributor acknowledges and agrees that it has no right to
distribute any products of HBC other than the Products identified in Exhibit A
hereto with an “X.”  Any sales by HBC to Distributor of any products of HBC that
are not the Products identified in Exhibit A with an “X” and/or that are not
listed on Exhibit A, and/or any products sold by HBC to Distributor and/or its
sub-distributor(s) beyond the scope, term or after the termination of this
Agreement, with or without cause, for any reason or no reason at all (i) shall
not constitute, be construed as, or give rise to any express or implied
distribution agreement, course of conduct or other relationship between HBC and
Distributor, (ii) shall not confer upon Distributor or its
sub-distributor(s) any rights of any nature whatsoever, including without
limitation to purchase and/or Transfer or continue to purchase and/or Transfer
any products, including Products, or use the Trademarks other than with respect
to products sold and delivered by HBC to Distributor, and (iii) shall constitute
a separate transaction for each shipment of products actually delivered by HBC
to Distributor and/or sub-distributor(s), in HBC’s sole and absolute discretion,
which HBC shall be entitled to exercise, vary, withdraw and/or cease, on a case
by case basis, at any time in HBC’s sole and absolute discretion.  Distributor
irrevocably waives, releases and discharges any claims, liabilities, actions and
rights, in law or in equity, against HBC including without limitation for
damages (including without limitation, consequential, special or punitive
damages), compensation or severance payments or any other claims of whatsoever
nature by Distributor arising from or in connection with the matters referred to
in this Section 2.c. and/or any acts, omissions or conduct of HBC with regard to
such matters.

 

d.             Distributor has agreed to acquire certain distribution rights
held by prior HBC distributors (“Prior Distributor Rights”) for the Territory by
paying an amount which Distributor and HBC have agreed shall be calculated in
accordance with the formula set forth in Exhibit E hereto.  As soon as
practicable after the Effective Date, HBC shall calculate the estimated amount
payable by Distributor in accordance with the formula agreed to between
Distributor and HBC as set forth in Exhibit E hereto, which shall be calculated
based upon the estimated Sale Volume (as defined below) for the Territory for
the period ended December

 

2

--------------------------------------------------------------------------------


 

31, 2008 (the “Estimated Buy-Out Contribution”).  No later than fifteen (15)
days prior to the Commencement Date, Distributor shall deliver to HBC an amount
equal to the Estimated Buy-Out Contribution.  As soon as practicable after
December 31, 2008, HBC shall determine the actual Sale Volume for the Territory
for the period ended December 31, 2008 in order to calculate the final amount
due by Distributor in accordance with the formula set forth in Exhibit E (the
“Final Buy-Out Contribution”). Distributor shall be and remain obligated to pay
to HBC any shortfall between the Final Buy-Out Contribution and the amount
received by HBC for the Estimated Buy-Out Contribution and HBC shall pay to
Distributor the amount by which the Estimated Buy-Out Contribution actually
received by HBC exceeds the amount of the Final Buy-Out Contribution. The
parties acknowledge and agree that in determining the Final Buy-Out Contribution
it will be necessary for HBC to make allocations and estimates of the Sales
Volumes of the Products based upon such information as may be made available to
it by prior HBC distributor.  HBC agrees that in making any such allocations or
estimates it shall be required to and shall act reasonably and in good faith.
HBC shall provide to Distributor copies of the written records relied upon by
HBC to reasonably allocate, estimate and determine the Final Buy-Out
Contribution, for review by Distributor, and Distributor hereby agrees to
maintain such information and records in strict confidence. The Final Buy-Out
Contribution paid by Distributor to HBC shall be used by HBC to acquire or
terminate the Prior Distributor Rights and any shortfall necessary to accomplish
that goal shall be borne by HBC and any excess shall be paid to and/or retained
by HBC.  “Sale Volume” means the aggregate number of cases of Products sold and
to be sold by any prior distributors and to be sold by Distributor in the
Territory or referenced portion thereof during the twelve (12) month period
ended on a referenced date.  For the avoidance of doubt, HBC shall acquire or
terminate the Prior Distributor Rights and bear the deficiency, if any, between
the amount of the Final Buy-Out Contribution and the cost of acquiring or
terminating the Prior Distributor Rights, whether or not the Final Buy-Out
Contribution is sufficient.

 

e.             HBC may from time to time designate additional territory
(“Additional Territory”), which HBC reasonably determines to be within such
proximity to the Territory as to make incorporation of the Additional Territory
desirable.  If HBC gives Distributor written notice of such designation of
Additional Territory, Distributor shall use its commercially reasonable good
faith efforts to add the Additional Territory by execution of an amendment of
Exhibit B to this Agreement if Distributor has other distribution activities in
the Additional Territory.

 

f.              The parties acknowledge that it is their current mutual
intention that they will consider in due course entering into a written
agreement on mutually acceptable terms to provide for the manufacture of certain
Products in the Territory. This subsection 2.f shall not be enforceable against
either party unless and until an enforceable agreement has been executed by both
parties.

 

g.             With effect from the Commencement Date, Distributor appoints CCL,
and CCL accepts appointment, as a provider of the services set forth in
Section 6.b of this Agreement with respect to the Products only to Distributor’s
Accounts within the Territory.

 

3.             Distributor’s Duties.  Distributor shall:

 

a.             Use commercially reasonable good faith efforts to aggressively
promote, solicit and push vigorously the wide distribution and sale of the
Products to Distributor’s Accounts in the Territory (except to accounts reserved
for HBC pursuant to Exhibit C and those National Accounts (as defined below)
that are serviced directly by HBC in accordance with Section 14).  Distributor
shall allocate and devote thereto at least such resources and efforts as are
proportional to the volume that Distributor’s sales of Products in the Territory
represent to the volume of Distributor’s sales of the principal (Flagship) brand
of Energy Drinks (including energy colas) of KO, Distributor and their
respective affiliates from time to time in the Territory.  Without detracting
from the foregoing, the resources and efforts that Distributor shall allocate
and devote to the promotion, marketing and distribution of the Products shall in
no event be less than the resources and efforts Distributor allocates and
devotes to the promotion, marketing and distribution of all

 

3

--------------------------------------------------------------------------------


 

Energy Drinks (including energy colas) of Distributor, KO, and their respective
affiliates, unless to do so (with respect to Distributor’s obligations under
this sentence) would not be commercially feasible based on the then-current
sales volumes of the Products;

 

b.             Use commercially reasonable good faith efforts to develop new
business opportunities for Products in Distributor’s Accounts in the Territory,
and shall allocate and devote thereto at least such resources and efforts as are
proportional to the volume that Distributor’s sales of Products in the Territory
represent to the volume of Distributor’s sales of the principal (Flagship) brand
of Energy Drinks (including energy colas) of KO, Distributor and their
respective affiliates from time to time in the Territory.  Without detracting
from the foregoing, the resources and efforts that Distributor shall allocate
and devote to develop new business opportunities for Products at early sales
presentations and during the new business development phase shall in no event be
less than the resources and efforts Distributor allocates and devotes to develop
new business opportunities for all Energy Drinks (including energy colas) of
Distributor, KO, and their respective affiliates at early sales presentations
and during the new business development phase;

 

c.             Use commercially reasonable good faith efforts to manage all
Distributor sub-distributors throughout the Territory to gain system alignment
to promote the sale and distribution of Products;

 

d.             Secure extensive in-store merchandising and optimal shelf
positioning in Distributor’s Accounts in the Territory with respect to Products,
except for those National Accounts serviced directly by HBC in accordance with
Section 14 below;

 

e.             Perform complete and efficient distribution functions to and in
Distributor’s Accounts throughout the Territory to the reasonable satisfaction
of HBC;

 

f.              Fully implement the Annual Business Plan (as defined and to be
agreed upon from time-to-time in accordance with Section 13.b. below), and use
commercially reasonable good faith efforts to achieve and maintain all of the
objectives set with respect thereto as contemplated in Section 13.b. below;

 

g.             Achieve and maintain the Performance Targets (as defined and
determined each calendar year in accordance with Section 13.d. below);

 

h.             Permit HBC representatives to work sales routes with
Distributor’s salesmen in the Territory, upon reasonable advance notice to
Distributor;

 

i.              Achieve optimum warm and cold space, position, prominence, and
visibility of the Products in all Distributor’s Accounts in the Territory,
except for those National Accounts serviced directly by HBC in accordance with
Section 14 below;

 

j.              Promote and maintain an efficient, viable and financially sound
system of distribution for the Products in Distributor’s Accounts throughout the
Territory, except for those National Accounts serviced directly by HBC in
accordance with Section 14 below;

 

k.             Provide the resources necessary for the sale, delivery,
marketing, promotion and servicing of the Products in Distributor’s Accounts
within the Territory, except for those National Accounts serviced directly by
HBC in accordance with Section 14 below;

 

l.              Achieve and maintain Minimum Distribution Levels for the
Products in Distributor’s Accounts designated on Exhibit C as exclusive to
Distributor as agreed upon or determined in accordance with Section 13.c. below
from time to time;

 

4

--------------------------------------------------------------------------------


 

m.            Satisfy its obligations specified in Sections 10 and 13 below;

 

n.             Provide such sales and marketing information as may be reasonably
requested by HBC;

 

o.             Distributor shall comply with any laws and regulations of the
Territory and be responsible for ensuring that all Product deliveries by it
within the Territory comply with all health, safety, environmental and other
standards, specifications and other requirements imposed by law, regulation or
order in the Territory, and applicable to the Products;

 

p.             Assign such article numbers as may be utilized by Distributor
from time to time for each Product and Product package to track sales
information by its sales data collection system and its bottlers;

 

q.             Cause all of its promotional and marketing efforts and/or
activities under this Agreement to be devoted solely to the Products.  Unless
approved by HBC’s prior written consent, it shall be a violation of this
subsection for (1) Products to be placed by Distributor in equipment branded
with the trademark of another energy drink, but not if branded with another
non-energy beverage trademark; (2) other energy drinks to be placed by
Distributor in equipment branded for Products; (3) sales materials created by
Distributor to include trademarks of Products and other energy drinks;
(4) Distributor’s promotional pricing and/or promotional and/or marketing
activities and/or promotional and/or marketing programs to apply to all or any
Products in combination with all or any other energy products sold by
Distributor.  It is not a violation of this subsection for Products to be
ordered, sold, delivered, or merchandised by the same person or in the same
vehicles; and

 

r.              Both parties will work together where possible in obtaining (at
HBC’s expense) all import licenses and governmental approvals which may be
necessary to permit the sale of Products in the Territory and which have not
been obtained by HBC prior to the Effective Date, and provide reasonable
assistance to each other for the renewal or amendment of any licenses or
approvals which have been obtained as of the Effective Date.  Distributor shall
also comply with all registration requirements in the Territory, and comply with
any and all governmental laws, regulations, and orders which may be applicable
to Distributor by reason of its execution of this Agreement, including any and
all laws, regulations or orders which govern or affect the ordering, export,
shipment, import, sale, delivery or redelivery of Products in the Territory. 
Distributor shall also notify HBC of the existence and content of any provision
of law which to Distributor’s knowledge conflicts with any provision of this
Agreement at the time of its execution or thereafter.

 

4.             Prices.  The prices of Products shall be as set forth in HBC’s
then current Canadian price list as the same may be changed from time to time by
HBC upon  *** prior written notice to Distributor.

 

5.             Orders.  All purchase orders for Products shall be transmitted in
writing or electronically, shall specify a reasonable date and time for delivery
with a lead time of at least ten (10) days and shall be subject to acceptance by
HBC in HBC’s reasonable discretion.  If HBC is unable to accept an order for any
reason, then HBC will use commercially reasonable efforts to equitably allocate
available Products to fill orders from its distributors and customers, including
Distributor.  In the event of any conflict or inconsistency between the terms of
this Agreement and any purchase order, the terms of this Agreement shall
govern.  All such purchase orders shall be deemed acceptances of HBC’s offers to
sell Products and shall limit acceptance by Distributor to the terms and
conditions thereof.

 

--------------------------------------------------------------------------------

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

6.             Payment.

 

a.             Distributor shall promptly pay the prices of Products in full
(without deduction or set off for any reason) no later than  *** from date of
invoice unless HBC otherwise agrees in writing.  Distributor and HBC shall use a
mutually agreeable method of electronic settlement of accounts that Distributor
reasonably approves which may include ACH or Xign, Distributor’s current
electronic invoice presentment system.  If Distributor is delinquent in payment
upon presentation of invoice and remains delinquent for seven (7) days after
written notice calling upon Distributor to pay, Distributor shall reimburse HBC
for any costs and expenses incurred by HBC in collecting such delinquent
amounts, including, without limitation, legal fees and costs including fees of
collection agencies, and interest computed at the  *** percent  *** per month or
part thereof from the due date(s) or the maximum legally permissible.

 

b.             CCL shall facilitate and coordinate HBC and Distributor’s
entering into distribution arrangements, and after such arrangements have been
entered into, to provide assistance with the collection and analyses of sales
and marketing information concerning the Products, and provide other
assistance.  In consideration thereof, Distributor agrees to pay to CCL a fee
calculated in accordance with the formula set forth on attached Exhibit F (the
“CCL Facilitation Fee”).  The CCL Facilitation Fee will be payable by
Distributor to CCL in accordance with the terms of the applicable CCL invoice. 
HBC shall have no responsibility or liability with respect to the collection or
payment of the CCL Facilitation Fee.

 

7.             Title.  Title to the Products shall pass to Distributor upon
delivery of the Products to Distributor.

 

8.             Forecasts and Delivery.

 

a.             Distributor shall provide HBC with  *** forecasts describing the
volume of each SKU of Products that Distributor projects will be ordered during
each  *** period during the Term (as defined below) of this Agreement. 
Distributor shall submit each updated forecast monthly in a format reasonably
acceptable to HBC no later than the first day of each month during the Term.

 

b.             Unless otherwise agreed in writing by the parties to this
Agreement, the Products will be tendered by HBC for delivery to Distributor,
including Distributor’s hubs in Canada as may be mutually agreed upon, in full
truckload quantities of particular Product lines and extensions but without
combining different Product lines in the same truckloads.  For the avoidance of
doubt, Monster and its extensions and Java Monster and its extensions are
different particular Product lines.  Subject to Distributor providing HBC
forecasts in accordance with Section 8.a. above, HBC agrees to (i) use
commercially reasonable good faith efforts to deliver Products to Distributor
within  ***, in the case of Monster and Monster Reduced Carb Products sold in
24-pack/16 oz. cases, and within  *** in the case of all other Products, of
HBC’s receipt of purchase orders for Products in compliance with Sections 5 and
8.a. above, and (ii) deliver Products to Distributor with at least  *** of shelf
life remaining at the time of delivery.  Notwithstanding the foregoing,
Distributor acknowledges that delivery dates set forth in purchase orders for
Products accepted by HBC are merely approximate and that HBC shall have no
liability for late deliveries, except only for fines, penalties and assessments
imposed by Distributor’s customers and actually paid by Distributor which arise
solely and directly as a result of HBC’s failure to comply with its obligations
under this Section 8.

 

c.             HBC shall use commercially reasonable means to cause packing and
packaging to comply with all applicable laws in the Territory.

 

9.             Trademarks.

 

a.             Distributor acknowledges HBC’s exclusive right, title, and
interest in and to the Trademarks and trade names, whether or not registered,
patents and patent applications (“Patents”), copyrights (“Copyrights”) and trade
secrets and know-how (“Know-How”) which HBC may have at any time

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

created, adopted, used, registered, or been issued in the United States of
America or in any other location in connection with HBC’s business or the
Products and Distributor shall not do, or cause or permit to be done, any acts
or things contesting or in any way impairing or tending to impair any portion of
HBC’s right, title, and interest in and to the Trademarks, trade names, Patents,
Copyrights, and Know-How.

 

b.             Distributor shall not use any trademark, name, brand name, logo
or other production designation or symbol in connection with Products other than
the Trademarks.  Distributor acknowledges that it has no right or interest in
the Trademarks (except as expressly permitted hereunder) and that any use by
Distributor of the Trademarks will inure solely to HBC’s benefit.  Distributor
may only use the Trademarks in strict accordance with HBC’s policies and
instructions, and HBC reserves the right, from time to time and at any time, at
its discretion, to modify such policies and instructions then in effect.

 

c.             Any proposed use by Distributor of the Trademarks (to the extent
that it either has not been previously approved by HBC in writing or differs
materially from a use previously approved by HBC in writing) shall be subject to
the prior written consent of HBC, which HBC may withhold in its sole and
absolute discretion.  Distributor shall submit to HBC in writing each different
proposed use of the Trademarks in any medium.

 

d.             Distributor shall not at any time alter the Trademarks or the
packaging of Products, use the Trademarks for any purpose other than the
promotion, advertising and sale of Products hereunder, or challenge the
validity, or do or refrain from doing any act which might result in impairment
of the value, of the Trademarks.  Distributor shall not cause or permit its
business name to include any of the Trademarks or its business to be operated in
a manner which is substantially associated with any of the Trademarks.

 

e.             In advertising, promotions or in any other manner so as to
identify Products, Distributor shall clearly indicate HBC’s ownership of the
Trademarks.  Distributor further agrees that before distributing or publishing
any sales literature, promotional or descriptive materials, HBC shall have the
right, upon request, to inspect, edit and approve such materials which
illustrate, describe or discuss the Products.  Distributor shall comply with any
Trademark usage guidelines that HBC provides to it in writing.

 

f.              Upon the termination of this Agreement, Distributor shall cease
and desist from any use of the Trademarks and any names, marks, logos or symbols
similar thereto and the use of any Patents, Copyrights and Know-How.

 

g.             Distributor shall (i) notify HBC of any actual or suspected
misuse or infringement of any Trademark, brand name, logo or other production
designation or symbol in the Territory, (ii) at HBC’s expense and upon HBC’s
request, assist in such legal proceedings as HBC will deem necessary for the
safeguard of any Trademark, brand name, logo or other production designation or
symbol in the Territory, and execute and deliver in accordance with HBC’s
request such documents and instruments as may be necessary or appropriate in the
conduct of such proceedings, and (iii) at HBC’s expense, assist HBC in the
registration and/or renewal of registration of any Trademark, brand name, logo
or other production designation or symbol in the Territory as HBC may determine
to be necessary or desirable, and execute such documents and instruments as may
be necessary to register or to apply for the registration (or registration
renewal) of such Trademark, brand name, logo or other production designation or
symbol.

 

10.           Promotion and Trade Marketing of Products.  Distributor shall be
responsible for promotion and “trade” marketing of the Products to Distributor’s
Accounts within the Territory.  Distributor shall aggressively distribute and
encourage the utilization of merchandising aids and promotional materials in all
Distributor’s Accounts throughout the Territory.  Without in any way detracting
from the foregoing, Distributor shall reasonably participate in and diligently
implement all “trade” marketing and promotional programs that are mutually
agreed upon by HBC and Distributor from time to time.  Distributor acknowledges
that (a) HBC has no obligation to market and promote the Products, and (b) HBC
makes no,

 

7

--------------------------------------------------------------------------------


 

and hereby disclaims any, express or implied warranty, representation, or
covenant relating to or in connection with HBC’s marketing and promotional
activities including any Global Branding and Marketing activities (as defined in
Section 13.a. below), including without limitation, as to the value,
performance, extent, effectiveness, quantity, quality, success or results of any
such activities or the lack thereof.  Except as expressly provided in Section 19
below, Distributor shall have no claim against HBC and its affiliates and hereby
releases HBC and its affiliates from all and any claims by, and/or liability to,
Distributor of any nature for its failure to market and promote, or adequately
market and promote, the Products or arising from or relating to or in connection
with any Global Branding and Marketing activities procured, provided or
performed by HBC or HBC’s failure to procure, provide or perform such
activities.

 

11.           Term.  Unless terminated by either party pursuant to the terms of
this Agreement, the initial term of this Agreement shall commence on the
Effective Date and shall end on the twentieth (20th) anniversary of the
Commencement Date or upon termination of the Hansen Beverage Company
Distribution Agreement between HBC and Coca-Cola Enterprises Inc., whichever
occurs first (the “Initial Term”).  After the Initial Term, this Agreement
shall, subject to being terminated by either party pursuant to the terms of this
Agreement, continue and remain in effect, unless either party gives written
notice of non-renewal to the other party at least ninety (90) days prior to the
end of the Initial Term or any subsequent anniversary of the Commencement Date,
as the case may be (collectively, the “Term”).  A “Contract Year” means any
calendar year during the Term and the period from the Commencement Date until
the close of business on December 31st of the calendar year in which the
Commencement Date falls.

 

12.           Termination.

 

a.             Termination for Cause.

 

(i)            Termination By Either Party.  Without prejudice to its other
rights and remedies under this Agreement and those rights and remedies otherwise
available in equity or at law, either party may terminate this Agreement on the
occurrence of one or more of the following:

 

(A)          Breach.  The other party’s material breach of a provision of this
Agreement and failure to cure such breach within thirty (30) days after
receiving written notice describing such breach in reasonable detail from the
non-breaching party; provided, however, if such breach is of a nature that it
can not reasonably be cured within thirty (30) days, then the breaching party
shall have an additional thirty (30) day period to cure such breach, providing
it immediately commences, and thereafter diligently prosecutes, in good faith,
its best efforts to cure such breach.  In the event that either HBC or
Distributor exercises its right to terminate this Agreement in accordance with
this Section 12.a.(i)(A), the breaching party shall be obligated to pay to the
other party a severance payment (the “Breach Severance Payment”) in the amount
calculated as follows:  the Distributor’s “average gross profit per case” (as
defined below) multiplied by the number of cases of Products sold by the
Distributor during the most recently completed twelve (12) month period ended on
the last day of the month preceding the month in which this Agreement is
terminated.  The Distributor’s “average gross profit per case” shall mean the
Distributor’s actual selling price less (i) promotion allowances, discounts,
free cases and allowance programs, and (ii) Distributor’s laid in cost of the
Products. The computation of the Distributor’s “average gross profit per case”
shall exclude the CCL Facilitation Fee; provided that if this Agreement is
terminated by Distributor within three (3) years of the Effective Date as a
result of HBC’s breach, the severance payment shall be equal to the Breach
Severance Payment or the Final Buy-Out Contribution (as defined above),
whichever is greater.

 

(B)           Insolvency.  The other party (a) makes any general arrangement or
assignment for the benefit of creditors, (b) becomes bankrupt, insolvent or a
“debtor” as defined in 11 U.S.C. § 101, or any successor statute (unless such
petition is dismissed within sixty (60) days after its original filing), (c) has
appointed a trustee or receiver to take possession of substantially all of such
party’s assets or interest in this Agreement (unless possession is restored to
such party within sixty (60) days after such taking), or

 

8

--------------------------------------------------------------------------------


 

(d) has substantially all of such party’s assets or interest in this Agreement
(unless such attachment, execution or judicial seizure is discharged within
sixty (60) days after such attachment, execution or judicial seizure) attached,
executed, or judicially seized.

 

(C)           Agreement.  Mutual written agreement of the parties.

 

(ii)           Termination by HBC.  HBC may terminate this Agreement at any
time:

 

(A) Upon written notice, and such termination will be effective immediately upon
Distributor’s receipt of such notice, if (x) Distributor sells, assigns,
delegates or transfers any of its rights and obligations under this Agreement
without having obtained HBC’s prior written consent thereto (which consent may
be withheld in HBC’s sole discretion), other than as a result of a material
change in the control of Distributor or sale by Distributor of all or
substantially all of its assets approved as provided in clause (y) below of this
Section 12.a.(ii)(A), except if such assignment, sale, delegation or transfer is
to KO or (y) there is any material change in the control of Distributor or
Distributor sells all or substantially all of its assets, without the prior
written consent of HBC, which HBC shall not be entitled to unreasonably
withhold, unless such control or assets are acquired by KO.

 

(B)           In the event that Distributor fails to achieve the Performance
Targets (defined and determined from time to time in accordance with the
provisions of Section 13.d. below) for any Contract Year, provided HBC has
delivered to Distributor written notice of the failure to achieve a Performance
Target and Distributor has failed to remedy the deficiency within ninety (90)
days of Distributor’s receipt of such notice, as determined by the Reports (as
defined in Section 13.d.(i)) for the most recent four (4) week period
immediately preceding the expiration of such ninety (90) day notice period.

 

(C)           If all or any of the Concurrent Agreements (as defined below) are
terminated by Distributor without cause or terminated by HBC or MEL, as the case
may be, as a result of a breach by Distributor then HBC shall have the option to
terminate this Agreement, which option may be exercised within one hundred
twenty (120) days of the occurrence of such termination by written notice by HBC
to Distributor.  Any such termination shall be effective upon Distributor’s
receipt of HBC’s written notice of termination, and HBC shall not be liable to
Distributor or otherwise obligated to pay to Distributor any severance payment
or other amount by reason of such termination for compensation, reimbursement or
damages of whatsoever nature including, for (i) loss of prospective compensation
or earnings, (ii) goodwill or loss thereof, or (iii) expenditures, investments,
leases or any type of commitment made in connection with the business of
Distributor or in reliance on the existence of this Agreement. HBC’s right to
terminate this Agreement under this Section 12.a.(ii)(C) shall be independent of
any other rights or remedies of HBC under this Agreement.  The “Concurrent
Agreements” mean (i) the Monster Energy International Distribution Agreement
dated concurrently herewith between Tauranga Ltd., an Irish company (“MEL”) and
Coca-Cola Enterprises Inc., a Delaware corporation (“CCE”), (ii) the Monster
Energy Belgian Distribution Agreement dated concurrently herewith between MEL
and CCE, and (iii) the Monster Energy Distribution Agreement dated concurrently
herewith between HBC and CCE.

 

(iii)          Termination by Distributor. Distributor may terminate this
Agreement at any time:

 

(A)          If HBC fails to deliver to Distributor at least  ***percent  *** of
the aggregate volume of all Products ordered by Distributor in accordance with
Sections 5 and 8 above over a continuous period of ninety (90) days after the
initial due date/s for delivery in accordance with Section 8.b. above, provided
Distributor has delivered to HBC written notice of such failure and HBC has
failed to remedy such deficiency within thirty (30) days of HBC’s receipt of
such notice; and

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

(B)           If all or any of the Concurrent Agreements are terminated by HBC
or MEL, as the case may be, without cause or terminated by Distributor as a
result of HBC’s or MEL’s breach, as the case may be, then Distributor shall have
the option to terminate this Agreement, which option may be exercised within one
hundred twenty (120) days of the occurrence of such termination by written
notice by Distributor to HBC.  Any such termination shall be effective upon
HBC’s receipt of Distributor’s written notice of termination, and Distributor
shall not be liable to HBC or otherwise obligated to pay to HBC any severance
payment or other amount by reason of such termination for compensation,
reimbursement, or damages of whatsoever nature including, for (i) loss of
prospective compensation or earnings, (ii) goodwill or loss thereof, or
(iii) expenditures, investments, leases or any type of commitment made in
connection with the business of HBC or in reliance on the existence of this
Agreement.  Distributor’s right to terminate this Agreement under this
Section 12.a.(iii)(B) shall be independent of any other rights or remedies of
Distributor under this Agreement.

 

b.             Complete or Partial Termination By HBC Without Cause and
Severance Payment.

 

(i)            HBC, or any successor to HBC, shall have the right at any time,
upon sixty (60) days written notice (or such longer period as HBC may determine,
in its sole discretion) to terminate, without cause or for no reason (A) this
Agreement in its entirety (a “Complete Termination”), and/or (B) Distributor’s
right to sell any one or more of the brands of Products identified in Exhibit A
hereto, as amended from time to time (a “Partial Product Termination”).

 

(ii)           In the event of a Complete Termination or Partial Product
Termination, HBC or its successor, as the case may be, shall pay to Distributor
a severance payment calculated with respect to the Products which are the
subject of the termination (the “Product Severance Payment”), calculated as
follows: the Distributor’s “average gross profit per case” (as defined above)
per Product line multiplied by the number of cases of such Products sold by
Distributor during the most recently completed twelve (12) month period ending
on the last day of the month preceding the month in which the Complete
Termination, or Partial Product Termination, as the case may be, occurs.  The
Product Severance Payment shall be paid by HBC to Distributor within thirty (30)
days of the later of (A) the date of the applicable termination, and (B) HBC’s
receipt of all information reasonably necessary to support computation of the
Product Severance Payment, in a form and substance satisfactory to HBC.   The
computation of the Distributor’s “average gross profit per case” shall exclude
the CCL Facilitation Fee.

 

(iii)          Proviso.  If this Agreement is terminated prior to the third
anniversary of the Commencement Date and if a Product Severance Payment is
payable under Section 12.b.(ii) above, then the Product Severance Payment shall,
subject to the last sentence of this Proviso, be no less than (A)  *** percent 
*** of the “Final Buy-Out Contribution” (as defined above) if such termination
occurs within six (6) months of the Commencement Date, (B) *** percent  *** of
the Final Buy-Out Contribution if such termination occurs after six (6) months
of the Commencement Date but prior to the first anniversary of the Commencement
Date, (C) *** percent  *** of the Final Buy-Out Contribution if such termination
occurs after the first anniversary of the Commencement Date, but prior to the
second anniversary of the Commencement Date, and (D) the Final Buy-Out
Contribution if such termination occurs after the second anniversary of the
Commencement Date, but prior to the third anniversary of the Commencement Date. 
If such termination occurs after the third anniversary of the Commencement Date,
the provisions of this Proviso shall fall away and be of no further force and
effect and any Product Severance Payment that may be payable by HBC or its
successor to Distributor shall not be increased or adjusted in any way pursuant
to the provisions of this Proviso.

 

For purposes of computing the Product Severance Payment under this
Section 12.b.(iii), in the event of a Partial Product Termination, the Final
Buy-Out Contribution shall be multiplied by a fraction, the numerator of which
shall be the number of cases of Products terminated by such Partial Product
Termination sold by Distributor during the twelve (12) month period ending on
the last day of the month

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

immediately preceding the month in which the Partial Product Termination occurs
and the denominator of which shall be the total number of cases of Products sold
by Distributor for the same period.

 

c.            Distributor Termination Without Cause and Severance Payment.

 

(i)          Distributor, or any successor to Distributor, shall have the right
at any time to terminate this Agreement, without cause or for no reason, upon
two (2) years written notice to HBC if such notice is given prior to the *** of
the Commencement Date, or upon one (1) year’s written notice if such notice is
given after the *** of the Commencement Date.

 

(ii)         If Distributor exercises its right to terminate this Agreement in
accordance with Section 12.c.(i) above, Distributor shall pay to HBC a severance
payment (the “Distributor Severance Payment”) in an amount equal to
Distributor’s “average gross profit per case” (as defined above) multiplied by
the number of cases of Products sold by the Distributor during the most recently
completed twelve (12) month period ended on the last day of the month preceding
the month in which this Agreement is terminated. The computation of the
Distributor’s “average gross profit per case” shall exclude the CCL Facilitation
Fee. If, such notice is given by Distributor and thereafter, prior to the  ***
of the Commencement Date, this Agreement is otherwise terminated as a result of
Distributor’s breach of this Agreement, including without limitation, arising
from the elimination of substantially all of HBC’s benefits under this Agreement
by Distributor or Distributor’s repudiation or abandonment of this Agreement
(collectively, a “Termination Breach”), within the two (2) year notice period,
then, without prejudice to any of HBC’s other rights and/or remedies, the
Distributor Severance Payment shall be trebled.  If after the  *** of the
Commencement Date but prior to the *** of the Commencement Date termination of
this Agreement occurs due to a Termination Breach within the two (2) year notice
period then, without prejudice to any of HBC’s other rights and/or remedies, the
Distributor Severance Payment shall be doubled.  If, after the  *** of the
Commencement Date termination of this Agreement occurs due to a Termination
Breach within the one (1) year notice period, then, without prejudice to any of
HBC’s other rights and/or remedies, the Distributor Severance Payment shall be 
***.

 

(iii)        At any time, and from time to time after Distributor gives HBC
written notice of termination, and without prejudice to, or in any way
detracting from, Distributor’s obligation to pay the Distributor Severance
Payment, HBC may elect to exercise its right to terminate this Agreement wholly
or partially with respect to any part of the Territory or one or more of the
Products prior to the expiration of any notice period, in which event HBC shall
not be liable to Distributor by reason of such termination for compensation,
reimbursement, or damages of whatsoever nature including, for (1) loss of
prospective compensation or earnings, (2) goodwill or loss thereof, or
(3) expenditures, investments, leases or any type of commitment made in
connection with the business of Distributor or in reliance on the existence of
this Agreement.

 

d.             Sole Remedy.

 

(i)            The Breach Severance Payment and/or Product Severance Payment
payable by HBC to Distributor pursuant to the provisions of
Section 12.a.(i)(A) and/or Section 12.b.(ii) above respectively, if any, and
HBC’s repurchase of Distributor’s inventory of Products and advertising
materials pursuant to this Agreement, or Distributor’s right to sell such
inventory if not so repurchased by HBC, shall constitute Distributor’s sole and
exclusive remedy for the termination or non-renewal of this Agreement,
including, without limitation, in the case of a breach and shall be in lieu of
all other claims that Distributor may have against HBC as a result thereof. 
Without in any way detracting from or limiting the provisions of
Section 12.e.(iii) below and, in addition thereto, under no circumstances shall
HBC be liable to Distributor by reason of the termination or non-renewal of this
Agreement for compensation, reimbursement or damages of whatsoever nature
including, without limitation, for (A) loss of prospective compensation or

 

--------------------------------------------------------------------------------

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

earnings, (B) goodwill or loss thereof, or (C) expenditures, investments, leases
or any type of commitment made in connection with the business of Distributor or
in reliance on the existence of this Agreement.

 

(ii)           The Breach Severance Payment and/or the Distributor Severance
Payment payable by Distributor to HBC pursuant to the provisions of
Section 12.a.(i)A. or Section 12.c.(ii) above respectively, if any, and HBC’s
repurchase of Distributor’s inventory of Products and advertising materials
pursuant to Section 12.e.(iv) below, or Distributor’s right to sell such
inventory if not so repurchased by HBC, shall constitute HBC’s sole and
exclusive remedy for the termination or non-renewal of this Agreement,
including, without limitation, in the case of a  breach and shall be in lieu of
all other claims that HBC may have against Distributor as a result thereof. 
Without in any way detracting from or limiting the provisions of
Section 12.e.(iii) below and, in addition thereto, under no circumstances shall
Distributor be liable to HBC by reason of the termination or non-renewal of this
Agreement for compensation, reimbursement or damages of whatsoever nature
including, without limitation, for (A) loss of prospective compensation or
earnings, (B) goodwill or loss thereof, or (C) expenditures, investments, leases
or any type of commitment made in connection with the business of HBC or in
reliance on the existence of this Agreement.

 

e.             Other Terms Pertaining to Termination.  In the event of the
termination of this Agreement for any reason whatsoever (and whether such
termination is due to the breach of any of the provisions of this Agreement by
any party and/or itself is in breach of the Agreement or otherwise):

 

(i)            HBC shall have the right to cancel all of Distributor’s purchase
orders for affected Products accepted but remaining unfilled as of the date of
termination;

 

(ii)           all amounts payable by Distributor to HBC or by HBC to
Distributor shall be accelerated and shall immediately become due unless such
termination results from the other’s breach of this Agreement;

 

(iii)          except for the sole remedy provisions in Sections 12.d.(i) and
(ii), neither party shall be liable to the other party in contract, tort or on
any other theory of liability for any damage, loss, cost or expense (whether
general, special, indirect, incidental, consequential or punitive) suffered,
incurred or claimed by the other party as a result of or related to such breach
and/or termination (even if the termination results from a breach and the
breaching party has been advised of the possibility of such damages), including,
without limitation, loss of anticipated profits or goodwill, loss of or damage
to goodwill or business reputation or any loss of investments or payments made
by either party in anticipation of performing under this Agreement; and

 

(iv)          HBC and Distributor shall each have the option, exercisable upon
written notice to the other within thirty (30) days after the date of
termination hereof, to cause HBC to repurchase all affected Products in
Distributor’s inventory and current advertising materials (providing such
Products and advertising materials are in saleable condition) at the prices paid
or payable for such Products by Distributor (less any freight and insurance
charges), F.O.B., Distributor’s premises.

 

(v)           Any Breach Severance Payment, Product Severance Payment and/or
Distributor Severance Payment, and any applicable multiple, percentage or
variation thereof (each, for purposes of this Section 12e(v), a “Severance
Payment”) payable in accordance with this Agreement by either HBC or Distributor
in the event of termination of this Agreement shall constitute reasonable
liquidated damages and is not intended as a forfeiture or penalty.  HBC and
Distributor agree that it would be impractical and extremely difficult to
estimate the total detriment suffered by either party as a result of termination
of this Agreement pursuant to this Section 12, and that under the circumstances
existing as of the Effective Date, the applicable Severance Payment represents a
reasonable estimate of the damages which either HBC or Distributor will incur as
a result of such applicable termination.  Therefore, HBC and Distributor agree
that a reasonable estimate of the total detriment that either party would suffer
in the event

 

12

--------------------------------------------------------------------------------


 

of termination of this Agreement pursuant to this Section 12 is an amount equal
to the applicable Severance Payment.  The foregoing provision shall not waive or
affect either party’s indemnity obligations or the parties’ respective rights to
enforce those indemnity obligations under this Agreement, or waive or affect
either party’s obligations with respect to any other provision of this Agreement
which by its terms survives the termination of this Agreement.

 

f.              Continued Supply of Products After Termination.  In the event
HBC continues to supply Products to Distributor for any reason following the
termination of this Agreement, Distributor acknowledges and agrees that any such
action shall not constitute a waiver of HBC’s rights under this Agreement or a
reinstatement, renewal or continuation of the term of this Agreement.  HBC and
Distributor agree that if HBC continues to supply Products to Distributor
following the termination of this Agreement, (i) Distributor shall be prohibited
from selling or otherwise transferring Products except to Distributor’s Accounts
within the Territory, (ii) Distributor shall promptly pay the prices of the
Products in full (without deduction or set-off for any reason) in accordance
with the payment terms set forth in HBC’s invoice, and (iii) HBC shall have the
right, in its sole discretion, to discontinue supplying Products to Distributor
at any time, without notice to Distributor.

 

g.             Distributor’s Obligations After Notice of Termination.

 

(i)            During any period after either party gives the other notice of
termination of this Agreement and until actual termination of this Agreement,
Distributor shall (A) continue to perform of all of Distributor’s obligations
under this Agreement, including without limitation, all of Distributor’s
obligations under Section 3 above, (B) not cause or permit the Products or the
Trademarks to be prejudiced in any manner, (C) not eliminate, reduce or replace
the listings, shelf space, positioning and/or other benefits enjoyed by the
Products, and (D) generally cooperate with HBC in relation to the transition to
any new distributor appointed by HBC for the Territory.

 

(ii)           For a period of thirty (30) days after termination of this
Agreement for any reason, Distributor shall not tortiously interfere with any
listings, shelf space, or positioning for the Products.

 

13.           Annual Business Plan; Minimum Distribution Levels; Promotion.

 

a.             During the Term, HBC shall have primary responsibility for the
overall global branding and positioning of the Products, as well as brand and
image marketing for the Products, in such form and manner and of such nature and
to such extent as may be determined by HBC in its sole and absolute discretion
from time to time (“Global Branding and Marketing”).  Distributor acknowledges
and agrees that HBC makes no express or implied warranty, representation or
covenant relating to or in connection with any Global Branding and Marketing
activities, including without limitation, as to the value, performance, extent,
effectiveness, quantity, quality, success or results of any such activities or
the lack thereof.  Except as set forth in Section 19 below, Distributor shall
not have any claim against HBC and its affiliates and hereby releases HBC and
its affiliates from all and any claims by, and liability to, Distributor of any
nature for its failure to market and promote, or adequately market and promote,
the Products or arising from or relating to or in connection with any Global
Branding and Marketing activities procured, provided or performed by HBC or
HBC’s failure to procure, provide or perform such activities.

 

b.             Not less than sixty (60) days before the end of each Contract
Year, HBC and Distributor shall mutually review the conditions of the
marketplace, Distributor’s efforts to achieve sales and its results, including
year over year performance, as well as a proposed annual sales, promotion, and
trade marketing plan (“Annual Business Plan”) for the next Contract Year
prepared by Distributor.  Such review shall include discussion on marketing
efforts and proposed programs to be implemented to improve the distribution
and/or sales velocity of the very lowest selling (measured by sales velocity)
SKU/s of Products, if appropriate, and/or the possible deletion from
distribution, if appropriate, of the very lowest selling

 

13

--------------------------------------------------------------------------------


 

(measured by sales velocity) SKU/s of Products but in accordance with and
subject to the provisions of Section 13.f. below.  Such Annual Business Plan
shall cover such matters as may be appropriate including specific account
placement performance objectives, merchandising goals, specific account and
channel objectives for specified distribution channels, distribution goals, a
sales and marketing spending plan and a strategy for maximizing sales and growth
of market share.  Additionally, if the Territory has an ethnic market or
concentration, the Annual Business Plan shall address such specific ethnic
segments, including retail promotions, point-of-sale allocations and special
events for ethnic segments.  The Annual Business Plan shall not detract from the
provisions of Section 10 above.  Distributor shall fully implement such Annual
Business Plan in the following Year.

 

c.             Not less than sixty (60) days before the end of the then-current
Contract Year, HBC and Distributor shall mutually agree, in writing, on the
minimum distribution levels to be achieved and maintained by Distributor for the
Products throughout the next Contract Year (the “Minimum Distribution Levels”). 
Should the parties have failed, for whatsoever reason, to mutually agree upon
the Minimum Distribution Levels to be achieved and maintained by Distributor for
the Products throughout the next Contract Year, the same shall be determined by
reference to the process described in Section 13.d below.  The parties shall
perform all of their respective obligations under this Section except that
Distributor shall not be obligated to achieve and maintain the Minimum
Distribution Levels until the expiration of the six (6) month period immediately
following the Commencement Date of this Agreement.

 

d.             HBC and Distributor shall also agree to performance targets to be
achieved and maintained by Distributor for the forthcoming calendar year of this
Agreement (collectively, the “Performance Targets”).  The Performance Target for
the 2008 calendar year will be to integrate Products into the Distributor
distribution system and within a reasonable time to improve the distribution
levels and quality thereof and extent of SKU’s in distribution in all
Distributor’s Accounts within the Territory above existing levels at the
commencement of this Agreement.  In years subsequent to 2008 Performance Targets
shall consist of executional measures such as distribution levels, quality of
distribution, extent of SKU’s in distribution, displays and shelf space and
positioning on shelves and in coolers, as mutually agreed.  For the avoidance of
doubt, neither Minimum Distribution Levels nor Performance Targets will include
volume requirements.

 

If the parties are unable to agree to the Performance Targets for any calendar
year commencing with the 2009 calendar year, prior to the commencement of each
such calendar year, then the Performance Targets for such year shall be as
follows:

 

(i)            the Minimum Distribution Levels that shall be required to be
achieved and maintained on average during the year for the Monster Energy brand
shall be not less than the national average distribution levels of the leading
energy brand within the Territory measured at the commencement of each
applicable year, which shall be primarily determined with reference to the
Nielsen reports (Scantrack) or IRI (Infoscan) or equivalent reports (the
“Reports”).  If the Monster Energy brand is, during such year, the leading
energy brand within the Territory, then such Minimum Distribution Levels shall
at a minimum be not less than the national average distribution levels of the
second leading energy brand within the Territory measured at the commencement of
each applicable year;

 

(ii)  the Minimum Distribution Levels that shall be required to be achieved and
maintained for Products other than Monster Energy brand, shall be commercially
reasonable levels from time to time in light of the distribution levels and
velocities of comparable products in the Territory and the distribution levels
and velocities achieved by Distributor and/or its sub-distributors with regard
to Distributor’s other energy brands at the time;

 

(iii)  a commercially reasonable representation of all SKU’s of Products shall
be required to be in distribution throughout the year in reasonable positioning
on shelves, which shall

 

14

--------------------------------------------------------------------------------


 

take into account retailer willingness to sell all of the SKU’s of Products,
shelf space limitations and other commercially reasonable factors that may be
applicable in the market; and

 

e.             The Minimum Distribution Levels for the Products that shall be
required to be achieved and maintained by Distributor for the Products shall be
reduced to the extent only that actual distribution levels are eroded as a
direct result of (A) HBC’s failure to deliver Products in accordance with this
Agreement or (B) HBC’s failure to obtain the listing of a Product SKU in a
retail chain for which HBC and Distributor have agreed in writing that HBC is to
be solely responsible, or (C) HBC’s failure to contribute its agreed share of
the parties funding obligation as set forth in Exhibit G.

 

f.              The parties agree to periodically meet in order to discuss
performance of the lowest selling SKU/s of Products and to delete from
distribution in the Territory any SKU/s the parties mutually agree in writing,
provided that HBC will not unreasonably withhold its approval to the deletion of
any applicable SKU/s.  HBC may withhold its approval to deletion of any SKU/s if
any applicable SKU/s has/have sufficient sales velocity or is/are capable of
delivering sufficient sales velocity in any one or more of Distributor’s
Accounts or any one or more regions, as the case may be, to make such SKU/s
economically viable to continue in distribution in such one or more of
Distributor’s Accounts or in any one or more regions, as the case may be. 
Notwithstanding the foregoing, unless mutually agreed in writing, in no event
shall more than  *** percent  *** of the total number of SKU’s be deleted from
distribution in any rolling  *** period.

 

g.             Promotional activities shall be regulated as follows:

 

(i)  The estimated costs of promotional activities shall be allocated equally
between HBC and Distributor thirty (30) days prior to the commencement of a
calendar year on a cost per-case basis of Products.

 

(ii)  The promotional activities costs are to be shared between Distributor and
HBC as set forth in Exhibit G.  The parties agree that the costs for the
Promotional Activities shall be reconciled each quarter and that the estimate
for the costs of Promotional Activities in the subsequent quarter may be
adjusted provided there is mutual agreement.

 

(iii)  HBC and Distributor shall periodically meet and may mutually agree to
further programs and campaigns not included in the Promotional Activities.

 

(iv)  Distributor shall continue its business in the ordinary course including
the provision, utilization, and maintenance of coolers, other refrigeration
equipment and vending machines.  Distributor shall be responsible for creating
marketing materials for submission to HBC for its final written approval. 
Distributor shall not use marketing materials unless approved by HBC in writing;
provided that if HBC does not notify Distributor that it objects to any
suggested marketing materials within fifteen (15) days after receipt of such
materials from Distributor, HBC shall be deemed to have approved such suggested
marketing materials.

 

14.           National Accounts.

 

a.            Distributor and its sub-distributors shall have the primary
relationship with retail and other customers throughout the Territory and shall
be responsible for negotiating the terms of sale of the Products within the
Territory; provided that without detracting therefrom HBC shall retain the right
to provide input to Distributor and its sub-distributors respecting sales
strategy and other matters as well as to provide sales, promotional and
merchandising support and programs to retail and other customers as well as the
right to meet directly with and make sales presentations to retail and other
customers within the Territory as may be appropriate from time to time; and
provided further that HBC will advise Distributor of such

 

--------------------------------------------------------------------------------

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

meetings beforehand to the extent practicable and Distributor shall be entitled
to accompany HBC to the meetings.  Additionally, HBC may accompany, assist and
support Distributor and/or its sub-distributors from time to time on sales calls
to retail and other customers.

 

b.           “National Account” shall mean a customer that sells at retail in
more than fifty (50) stores and in multiple states of the United States and in
extensive areas of the Territory including, but not limited to, customers such
as Wal-Mart, Safeway and Costco, and has the ability to make a central decision
for the sales of a Product in the United States and the Territory. The
provisions of this Agreement shall not in any way whatsoever detract from or
interfere with or constitute any limitation on any of HBC’s rights to deal
directly with any National Account with regard to the sale by HBC and/or any
distributor and/or any other third party of Products to any National Account in
the United States or any other country in the world outside of the Territory. 
If HBC deems it desirable for Products to be sold to any National Account
pursuant to an indivisible arrangement that encompasses all outlets of the
National Account including those within the Territory, on a uniform basis, HBC
shall be entitled in its discretion to make arrangements directly with such
National Account including the terms of sale of Products to the National Account
and the prices therefor, which shall take into account the prices and funding
then being offered by Distributor and its sub-distributors to such National
Account and similar categories of customers, in the Territory.  HBC shall use
commercially reasonable efforts to arrange for all outlets of any such National
Account within the Territory to be serviced by Distributor and/or its
sub-distributors and for delivery of the Products and other arrangements with
regard thereto, to be made directly by Distributor and its sub-distributors or
their warehouse system.  Notwithstanding the foregoing, should the National
Account concerned not agree to their outlets within the Territory being serviced
by Distributor or should Distributor elect not to service such outlets, HBC
shall be entitled to service the outlets directly.  In the event HBC services
the outlets directly, HBC shall pay to Distributor during the remaining term of
this Agreement, an amount equal to  *** percent  *** of the Distributor’s
average gross profit per case per Product line, calculated in accordance with
the provisions of Section 12.a.(i)(A) above, for each case of Products sold by
HBC to the outlets within a reasonable time after receipt by HBC of all
information necessary for the computation of the amount due under this
Section 14, but in no event more frequently than twice per calendar year.  For
the purposes of this Agreement, the number of cases of Products sold by HBC to
the outlets during any period shall be determined by multiplying the total
number of cases of Products sold by HBC directly to such National Account or
regional division of such National Account, as the case may be, during the
period concerned, by a fraction, the numerator of which shall be the number of
outlets within the Territory and the denominator of which shall be the total
number of outlets that the National Account has within the United States or
within the regional division of such customer (including the outlets in the
Territory), as the case may be.  Distributor shall not be liable to pay the CCL
Facilitation Fee on HBC’s direct sales to National Accounts.

 

15.           Exclusion of Damages.

 

a.             EXCEPT FOR DAMAGES DIRECTLY RESULTING FROM INDEMNITY OBLIGATIONS
PROVIDED IN SECTION 19, WITHOUT IN ANY WAY DETRACTING FROM OR LIMITING THE
PROVISIONS OF SECTIONS 12.d. or 12.e.(iii) ABOVE AND, IN ADDITION THERETO,
NEITHER PARTY SHALL BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, OR
EXEMPLARY DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS,
LOSS OF GOODWILL, BUSINESS INTERRUPTION, LOSS OF BUSINESS OPPORTUNITY, OR ANY
OTHER PECUNIARY LOSS) SUFFERED BY THE OTHER RELATED TO OR ARISING OUT OF THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND/OR THE USE OF OR
INABILITY TO USE OR SELL THE PRODUCTS, AND/OR FROM ANY OTHER CAUSE WHATSOEVER,
EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

b.             EACH AND EVERY PROVISION OF THIS AGREEMENT WHICH PROVIDES FOR A
LIMITATION OF LIABILITY OR WARRANTIES, DISCLAIMER, OR

 

--------------------------------------------------------------------------------

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

EXCLUSION OF DAMAGES, IS EXPRESSLY INTENDED TO BE SEVERABLE AND INDEPENDENT FROM
ANY OTHER PROVISION, SINCE THOSE PROVISIONS REPRESENT SEPARATE ELEMENTS OF RISK
ALLOCATION BETWEEN THE PARTIES, AND SHALL BE SEPARATELY ENFORCED.

 

16.           Distributor’s Representations and Warranties.  Distributor
represents and warrants to HBC that (a) it has the right and lawful authority to
enter into this Agreement, and (b) the execution, delivery and performance of
this Agreement will not cause or require Distributor to breach any obligation
to, or agreement or confidence with, any other person or entity.

 

17.           HBC’s Representations and Warranties.

 

a.             HBC represents and warrants to Distributor that (i) it has the
right and lawful authority to enter into this Agreement, and (ii) the execution,
delivery and performance of this Agreement will not cause or require HBC to
breach any obligation to, or agreement or confidence with, any other person or
entity.

 

b.             HBC warrants that all Products, all food additives in the
Products, or all substances for use in, with, or for the Products, comprising
each shipment or other delivery hereby made by HBC to, or on the order of,
Distributor are hereby guaranteed as of the date of such shipment to be, on such
date, not adulterated or mislabeled in accordance with the Canadian Food and
Drugs Act and the Natural Health Products Regulations promulgated thereunder.

 

c.             HBC warrants that all Products shall be merchantable.

 

d.             Distributor’s sole and exclusive remedy for HBC’s breach of HBC’s
representations in Sections 17.b. and 17.c. above shall be as provided for in
Section 19.b. below.

 

18.           Limitation of Warranty. HBC MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESSED OR IMPLIED (INCLUDING THE IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE) EXCEPT
THOSE SET FORTH IN SECTION 17 ABOVE.

 

19.           Indemnification.

 

a.             Distributor shall indemnify, defend, and hold harmless HBC and
its officers, directors, agents, employees, shareholders, legal representatives,
successors and assigns, and each of them, from loss, liability, costs, damages,
or expenses from any and all claims, actions and suits, instituted by any third
party, whether groundless or otherwise, and from and against any and all third
party claims, liabilities, judgments, losses, damages, costs, charges,
attorney’s fees, and other expenses of every nature and character arising from
(i) the breach of Distributor’s express representations and warranties under
this Agreement by Distributor or its agents, employees, subcontractors,
sub-distributors or others acting on its behalf, provided that HBC gives
Distributor written notice of any indemnifiable claim and HBC does not settle
any claim without Distributor’s prior written consent, or (ii) as set forth on
attached Exhibit H which is incorporated in this Section 19 by this reference.

 

b.             HBC shall indemnify, defend, and hold harmless Distributor and
its officers, directors, agents, employees, shareholders, legal representatives,
successors, assigns, and customers, and each

 

17

--------------------------------------------------------------------------------


 

of them, from loss, liability, costs, damages, or expenses from any and all
claims, actions and suits instituted by any third party, whether groundless or
otherwise, and from and against any and all such third party claims,
liabilities, judgments, losses, damages, costs, charges, attorney’s fees, and
other expenses of every nature and character and all Distributor’s direct
documented costs to store, transport, test and destroy all unsellable Products
and advertising materials arising from (i) the breach of HBC’s express
representations and warranties under this Agreement or those of its agents,
employees, subcontractors or others acting on its behalf, (ii) any impurity,
adulteration, deterioration in or misbranding of any Products sold to
Distributor by HBC, (iii) any prior distributor of Products in the Territory,
(iv) any HBC marketing, advertising, promotion, labeling, Global Branding and
Marketing, and the Trademarks, Copyrights, Patents, Know-How or other
intellectual property relating to the Products, or (v) the fact that the
Products (A) are not safe for the purposes for which goods of that kind are
normally used, (B)  do not comply with applicable health, safety, and
environmental standards imposed in the Territory, or (C) do not comply with the
Safety Orders of the State of California Division of Industrial Safety and
Proposition 65; provided that Distributor gives HBC written notice of any
indemnifiable claim and Distributor does not settle any claim without HBC’s
prior written consent.

 

c.             If any action or proceeding is brought against Distributor, HBC
or any other indemnified party under Section 19.a. or 19.b. (the “Indemnified
Party”), the Indemnified Party shall promptly notify the party required to
provide indemnification (the “Indemnifying Party”) in writing to that effect. 
If the Indemnified Party fails to promptly notify the Indemnifying Party, the
Indemnified Party shall be deemed to have waived any right of indemnification
with respect to such claim to the extent (but only to the extent) any delay in
such notice prejudice’s the Indemnifying Party’s ability to defend such action,
suit or proceeding.  The Indemnifying Party shall have the right to defend such
action or proceeding at the Indemnifying Party’s sole cost by counsel
satisfactory to Indemnifying Party.  If the Indemnifying Party fails to promptly
defend or otherwise settle or finally resolve such action, suit or proceeding,
Indemnified Party may defend such action, suit or proceeding using counsel
selected by Indemnified Party, and the Indemnifying Party shall reimburse
Indemnified Party for any resulting loss, damages, costs, charges, attorney’s
fees, and other expenses and the related costs of defending such action, suit or
proceeding.

 

d.             The parties agree that the provisions contained in this
Section shall survive the termination or expiration of this Agreement.

 

20.           Insurance.  During the term of this Agreement and for a period of
two (2) years thereafter, HBC and Distributor agree to maintain policies of
insurance of the nature and amounts specified below, which shall provide the
other party as an additional insured (providing for a waiver of subrogation
rights and endeavoring to provide for not less than thirty (30) days written
notice of any modification or termination of coverage), and each party shall
provide to the other party with a certificate of insurance evidencing such
insurance, in a form satisfactory to such party:

 

·                                          Commercial General Liability,
including contractual liability coverage, with limits of at least $1,000,000 per
occurrence; Bodily Injury and Property Damage / $1,000,000; Personal and
Advertising Injury / $1,000,000; Products/Completed Operations / $2,000,000
General Aggregate.

 

·                                          Excess or Umbrella Liability with a
limit of not less than $5,000,000 per occurrence over the insurance coverage
described above.

 

·                                          Other statutory insurance required by
the applicable laws of the Territory.

 

For any claims under this Agreement, the applicable party’s insurance shall be
deemed to be primary and not contributing to or in excess of any similar
coverage purchased by the other party.  All deductibles payable under an
applicable policy shall be paid by the party responsible for purchasing such
policy.   All such

 

18

--------------------------------------------------------------------------------


 

insurance shall be written by companies authorized to do business in the state
or states where the work is to be performed and having at least the ratings of
the respective parties current insurers, unless not obtainable at commercially
reasonable rates in light of previous premiums.

 

21.           Competing Products.  The provisions of Section 21 are set forth in
attached Exhibit I  and are incorporated in this Section 21 by this reference.

 

22.           Amendment.  Except to the extent otherwise expressly permitted by
this Agreement, no amendment of, or addition to, this Agreement shall be
effective unless reduced to a writing executed by the duly authorized
representatives of all parties.

 

23.           Assignment.  No party may assign its rights or delegate its
obligations hereunder without the prior written consent of the others.  Any
purported assignment or delegation, in the absence of written consent, shall be
void.

 

24.           No Agency.  The relationship of each of the parties to this
Agreement to the others is that of a vendor to its vendee and nothing herein
contained shall be construed as constituting either party the employee, agent,
independent contractor, partner or co-venturer of the other party.  Neither
party shall have any authority to create or assume any obligation binding on the
other party.

 

25.           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of California (without
reference to its law of conflict of laws) and the provisions of the United
Nations Convention On Contracts For The International Sale Of Goods will
expressly be excluded and not apply.  The place of the making and execution of
this Agreement is California, United States of America.  Distributor hereby
waives any rights that it may otherwise have to assert any rights or defenses
under the laws of the Territory or to require that litigation brought by or
against it in connection with this Agreement be conducted in the courts or other
forums of the Territory.

 

26.           Arbitration.  Any dispute, controversy or claim arising out of or
relating to this Agreement or the breach or termination hereof shall be settled
by binding arbitration conducted by JAMS/Endispute (“JAMS”) in accordance with
JAMS Comprehensive Arbitration Rules and Procedures (the “Rules”).  The
arbitration shall be heard by one arbitrator to be selected in accordance with
the Rules, in Orange County, California.  Judgment upon any award rendered may
be entered in any court having jurisdiction thereof.  Within seven (7) calendar
days after appointment the arbitrator shall set the hearing date, which shall be
within ninety (90) days after the filing date of the demand for arbitration
unless a later date is required for good cause shown and shall order a mutual
exchange of what he/she determines to be relevant documents and the dates
thereafter for the taking of up to a maximum of five (5) depositions by each
party to last no more than five (5) days in aggregate for each party.  Both
parties waive the right, if any, to obtain any award for exemplary or punitive
damages or any other amount for the purpose or imposing a penalty from the other
in any arbitration or judicial proceeding or other adjudication arising out of
or with respect to this Agreement, or any breach hereof, including any claim
that said Agreement, or any part hereof, is invalid, illegal or otherwise
voidable or void.  In addition to all other relief, the arbitrator shall have
the power to award reasonable attorneys’ fees and costs to the prevailing
party.  The arbitrator shall make his or her award no later than seven
(7) calendar days after the close of evidence or the submission of final briefs,
whichever occurs later.  The decision of the arbitrator shall be final and
conclusive upon all parties. Notwithstanding anything to the contrary, if either
party desires to seek injunctive or other equitable relief that does not involve
the payment of money, then those claims shall be brought in a state or federal
court located in Orange County, California, and the parties hereby irrevocably
and unconditionally consent to personal jurisdiction of such courts and venue in
Orange County, California in any such action for injunctive relief or equitable
relief.

 

19

--------------------------------------------------------------------------------


 

27.           Force Majeure.

 

a.            Neither party shall be liable for any delays in delivery or
failure to perform or other loss due directly or indirectly to unforeseen
circumstances or causes beyond such party’s reasonable control (each,
individually, a “Force Majeure Event”) including, without limitation: (a) acts
of God, act (including failure to act) of any governmental authority (de jure or
de facto), wars (declared or undeclared), governmental priorities, port
congestion, riots, revolutions, strikes or other labor disputes, fires, floods,
sabotage, nuclear incidents, earthquakes, storms, epidemics; or (b) inability to
timely obtain either necessary and proper labor, materials, ingredients,
components, facilities, production facilities, energy, fuel, transportation,
governmental authorizations or instructions, material or information. The
foregoing shall apply even though any Force Majeure Event occurs after such
party’s performance of its obligations is delayed for other causes but only
during the period of the applicable Force Majeure Event.

 

b.             The party affected by a Force Majeure Event shall give written
notice to the other party of the Force Majeure Event within a reasonable time
after the occurrence thereof, stating therein the nature of the suspension of
performance and reasons therefore.  Such party shall use its commercially
reasonable efforts to resume performance as soon as reasonably possible.  Upon
restoration of the affected party’s ability to perform its obligations
hereunder, the affected party shall give written notice to the other party
within a reasonable time.

 

28.           Merger.  Except for any letter agreement/s executed by the parties
concurrently herewith, this Agreement and the attached Exhibits contains the
entire agreement between the parties to this Agreement with respect to the
subject matter of this Agreement, is intended as a final expression of such
parties’ agreement with respect to such terms as are included in this Agreement,
is intended as a complete and exclusive statement of the terms of such
agreement, and supersedes all negotiations, stipulations, understandings,
agreements, representations and warranties, if any, with respect to such subject
matter, which precede the execution of this Agreement.

 

29.           Waivers.  No waiver of any provision hereof or of any terms or
conditions will be effective unless in writing and signed by the party against
which enforcement of the waiver is sought.

 

30.           Product Recall.  If any governmental agency or authority issues a
recall or takes similar action in connection with the Products, or if HBC
determines that an event, incident or circumstance has occurred which may
require a recall or market withdrawal, HBC shall advise Distributor of the
circumstances by telephone or facsimile.  HBC shall have the right to control
the arrangement of any Product recall, and Distributor shall cooperate in the
event of a Product recall with respect the reshipment, storage or disposal of
recalled Products, the preparation and maintenance of relevant records and
reports, and notification to any recipients or end users.  HBC shall pay all
reasonable expenses incurred by Distributor of such a recall, including the
costs of destroying Products.  Distributor, shall promptly refer to HBC for
exclusive response to all customer or consumer complaints involving the health,
safety, quality, composition or packaging of the Products, or which in any way
could be detrimental to the image or reputation of HBC or the Products, and
shall notify HBC of any governmental, customer or consumer inquiries regarding
the Products about which Distributor becomes aware.   Distributor may consult
with HBC regarding issues which Distributor believes may require a product
recall; provided, that the final decision as to whether to implement a recall
shall be made by HBC or a government agency or authority and not by Distributor.

 

31.           Interpretation.  In the event of any ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.  No provision of this Agreement shall be construed
against any party on the grounds that such party or its counsel drafted that
provision.

 

32.           Severability.  Each provision of this Agreement will be valid and
enforceable to the fullest extent permitted by law.  If any provision of this
Agreement or the application of the provision to any person

 

20

--------------------------------------------------------------------------------


 

or circumstance will, to any extent, be invalid or unenforceable, the remainder
of this Agreement, or the application of the provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
will not be affected by such invalidity or unenforceability, unless the
provision or its application is essential to this Agreement.  The parties shall
replace any invalid and/or unenforceable provision with a valid and enforceable
provision that most closely meets the aims and objectives of the invalid and/or
unenforceable provision.

 

33.           Distributor Suppliers Guiding Principles.

 

HBC has been informed by Distributor that the following are Distributor
Suppliers Guiding Principles (the “Guiding Principles”).  Notwithstanding
anything set forth below, compliance with the Guiding Principles shall not
constitute an obligation of HBC under this Agreement.  The Guiding Principles
shall constitute unenforceable goals only of the parties and neither party shall
be entitled to make any claim for breach against the other or enforce any remedy
under this Agreement or terminate this Agreement as the result of non-compliance
with, or a violation of, any Guiding Principle(s).  The preceding sentence shall
not detract from the parties respective rights and obligations under Section 19
above.

 

·              Laws and Regulations – Each party will use commercially
reasonable good faith efforts to comply with all applicable local and national
laws, rules, regulations and requirements in the manufacturing and distribution
of Products.

 

·              Child Labor - Each party will use commercially reasonable good
faith efforts to comply with all applicable local and national child labor laws.

 

·              Forced Labor - Each party will use commercially reasonable good
faith efforts to not use forced, bonded, prison, military or compulsory labor.

 

·              Abuse of Labor - Each party will use commercially reasonable good
faith efforts to comply with all applicable local and national laws on abuse of
employees and will not physically abuse employees.

 

·              Freedom of Association and Collective Bargaining - Each party
will use commercially reasonable good faith efforts to comply with all
applicable local and national laws on freedom of association and collective
bargaining.

 

·              Discrimination - Each party will use commercially reasonable good
faith efforts to comply with all applicable local and national discrimination
laws.

 

·              Wages and Benefits - Each party will use commercially reasonable
good faith efforts to comply with all applicable local and national wages and
benefits laws.

 

·              Work Hours and Overtime - Each party will use commercially
reasonable good faith efforts to comply with all applicable local and national
work hours and overtime laws.

 

·              Health and Safety - Each party will use commercially reasonable
good faith efforts to comply with all applicable local and national health and
safety laws.

 

·              Environment - Each party will use commercially reasonable good
faith efforts to comply with all applicable local and national environmental
laws.

 

34.           Publicity.  HBC and Distributor each agree that the initial
public, written announcements regarding the execution of this Agreement and the
subject matter addressed herein shall be coordinated between the parties prior
to release.  Thereafter, each party agrees to use commercially reasonable
efforts to

 

21

--------------------------------------------------------------------------------


 

consult with the other party regarding any public, written announcement which a
party reasonably anticipates would be materially prejudicial to the other
party.  Nothing provided herein, however, will prevent either party from
(a) making and continuing to make any statements or other disclosures it deems
required, prudent or desirable under applicable Federal or State Security Laws
(including without limitation the rules, regulations and directives of the
Securities and Exchange Commission) and/or such party’s customary business
practices, or (b) engaging in oral discussions or oral or written presentations
with actual or prospective investors or analysts regarding the subject matter of
this Agreement, provided no confidential information is disclosed.  If a party
breaches this Section 34 it shall have a seven (7) day period in which to cure
its breach after written notice from the other party.  A breach of this
Section 34 shall not entitle a party to damages or to terminate this Agreement.

 

35.           Ethical Standards.

 

a.  Distributor and each of its sub-distributors will comply with the United
States Foreign Corrupt Practice Act and without derogating from the generality
of the foregoing, will not have its directors, officers or employees, directly
or indirectly, offer, promise or pay any bribes or other improper payments for
the purposes of promoting and/or selling Products to any individual,
corporation, government official or agency or other entity.  No gift, benefit or
contribution in any way related to HBC or the promotion and/or sale of Products
will be made to political or public officials or candidates for public office or
to political organizations, regardless of whether such contributions are
permitted by local laws.

 

b.  HBC will comply with the United States Foreign Corrupt Practice Act and
without derogating from the generality of the foregoing, will not have its
directors, officers or employees, directly or indirectly, offer, promise or pay
any bribes or other improper payments for the purposes of promoting and/or
selling Products to any individual, corporation, government official or agency
or other entity.  No gift, benefit or contribution in any way related to
Distributor or the promotion and/or sale of Products will be made to political
or public officials or candidates for public office or to political
organizations, regardless of whether such contributions are permitted by local
laws.

 

c.  CCL will comply with the United States Foreign Corrupt Practice Act and
without derogating from the generality of the foregoing, will not have its
directors, officers or employees, directly or indirectly, offer, promise or pay
any bribes or other improper payments for the purposes of promoting the Products
to any individual, corporation, government official or agency or other entity. 
No gift, benefit or contribution in any way related to HBC or the promotion
and/or sale of Products will be made to political or public officials or
candidates for public office or to political organizations, regardless of
whether such contributions are permitted by local laws.

 

36.           Controlling Language.  This Agreement is in the English language
only, which will be controlling in all respects.  No translation, if any, of
this Agreement into any other language will be of any force or effect in the
interpretation of this Agreement or in a determination of the intent of either
party hereto.

 

37.           Further Assurances.  Each party to this Agreement will execute all
instruments and documents and take all actions as may be reasonably required to
effectuate this Agreement.

 

38.           Third-Party Beneficiaries.  Nothing in this Agreement, express or
implied, is intended or shall be construed to give any person or entity, other
than the parties to this Agreement and their successors and permitted assigns,
any legal or equitable right, remedy or claim under or in respect of any
agreement or any provision contained in this Agreement.

 

39.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one document.

 

22

--------------------------------------------------------------------------------


 

40.           Notices.  All notices or other communications required or
permitted to be given to a party to this Agreement shall be in writing and shall
be personally delivered, sent by certified mail, postage prepaid, return receipt
requested, or sent by an overnight express courier service that provides written
confirmation of delivery, to such party at the following respective address:

 

If to HBC:

 

Hansen Beverage Company

550 Monica Circle, Suite 201

Corona, California 92880

Attention: Chief Executive Officer

Telecopy:  (951) 739-6210

 

                with a copy to:

 

Solomon Ward Seidenwurm & Smith LLP

401 B Street, Suite 1200

San Diego, California  92101

Attention:  Norman L. Smith, Esq.

Telecopy:  (619) 231-4755

 

If to Distributor:

 

Coca-Cola Enterprises Inc.

2500 Windy Ridge Parkway

Atlanta, Georgia 30339

Attention:  Chief Financial Officer

Telecopy:  (770) 989-3784

 

                with a copy to:

 

Coca-Cola Enterprises Inc.

2500 Windy Ridge Parkway

Atlanta, Georgia 30339

Attention: General Counsel

Telecopy:  (770) 989-3784

 

If to CCL:

 

Coca-Cola Ltd.

42 Overlea Blvd.

Toronto, Ontario M4H 1B8

CANADA

Attention:  Vice President, Finance

Telecopy:  (416) 756-8153

 

                with a copy to:

 

Coca-Cola Ltd.

42 Overlea Blvd.

Toronto, Ontario M4H 1B8

 

23

--------------------------------------------------------------------------------


 

CANADA

Attention:  Division Counsel

Telecopy:  (416) 467-2212

 

Each such notice or other communication shall be deemed given, delivered and
received upon its actual receipt, except that if it is sent by mail in
accordance with this Section, then it shall be deemed given, delivered and
received three (3) days after the date such notice or other communication is
deposited with the U.S. Postal Service in accordance with this Section.  Any
party to this Agreement may give a notice of a change of its address to the
other party to this Agreement.

 

41.           Confidentiality.  During the Term each party shall maintain in
strict confidence all commercial information disclosed by the other party (which
obligation shall expressly survive termination of this Agreement for any
reason); provided however that such commercial information shall not include any
information which (a) is in the public domain except through any intentional or
negligent act or omission of the non-disclosing party (or any agent, employee,
shareholder, director, officer, or independent contractor of or retained by such
other party or any of its affiliates, (b) can be shown by clear and convincing
tangible evidence to have been in the possession of the non-disclosing party
prior to disclosure by the disclosing party, (c) is legally and properly
provided to the non-disclosing party without restriction by an independent third
party that is under no obligation of confidentiality to the disclosing party and
that did not obtain such information in any illegal or improper manner or
otherwise in violation of any agreement with the disclosing party, (d) is
disclosed without any restrictions of any kind by the disclosing party to third
parties on a regular basis without any measures being taken, whether explicitly
or implicitly, by the disclosing party to protect the confidentiality of such
information, or (e) is independently generated by any employee or independent
contractor of or retained by the non-disclosing party, and such employee or
independent contractor has no knowledge of any of such commercial information.

 

(Signature page/s follows.)

 

24

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties have caused their duly
authorized representatives to execute this Agreement as of the date first above
written.

 

HANSEN BEVERAGE COMPANY

 

COCA-COLA BOTTLING COMPANY

 

 

 

By:

/s/ Rodney Sacks

 

By:

/s/ William B. Douglass III

Name:

Rodney Sacks

 

Name:

William B. Douglass III

Its:

Chairman

 

Its:

Executive Vice President

 

 

Acknowledged and agreed as to the rights and obligations of and COCA-COLA LTD, a
corporation organized and existing under the laws of Canada, with principal
offices at 3389 Steeles Avenue East, Suite 500, Toronto, Ontario, M2H 3S8 –
Canada set forth in Sections 1.c, 2.g, 6.b, 22, 23, 24, 35.c, 40 and 41.

 

COCA-COLA LTD

 

By:

/s/ Silvi [Illegible]

 

Name:

Silvi [Illegible]

 

Its:

V.P. Secretary & Division Counsel

 

 

25

--------------------------------------------------------------------------------


 

EXHIBIT A
Monster Energy Canadian Distribution Agreement

 

INITIAL PRODUCT LIST

 

Category (All SKU’s)

 

 

 

MONSTER

X

 

 

MONSTER ASSAULT

X

 

 

MONSTER KHAOS

X

 

 

MONSTER REDUCED CARB

X

 

 

MONSTER M80

X

 

 

MONSTER MIXXD (2009)

X

 

 

ALL JAVA MONSTER SKU’s - Mean Bean, Loca Moca, Russian, LO-BALL (2009)

X

 

 

MONSTER HITMAN ENERGY SHOOTER (2009)

X

 

 

LOST ENERGY 16 OZ. SKU’s - Regular and Five-O

X

 

 

HANSEN ENERGY PRO

X

 

26

--------------------------------------------------------------------------------


 

EXHIBIT B
Monster Energy Canadian Distribution Agreement

 

THE TERRITORY

 

ALL OF CANADA

 

In the event of a dispute with respect to territorial boundaries between two
adjacent distributors, Hansen Beverage Company shall have the right to decide
such dispute in its sole discretion, and any such decision shall be final and
binding upon the parties.

 

27

--------------------------------------------------------------------------------


 

EXHIBIT C

Monster Energy Canadian Distribution Agreement

 

THE ACCOUNTS

 

Account Type

 

The Distributor’s
Accounts
Exclusive ***, ****

 

The Distributor’s
Accounts
Non-Exclusive ***, ****

 

Accounts
Reserved for HBC ***,
****

Convenience Stores

 

 

 

 

 

 

Chain Convenience Stores

 

 

 

 

 

 

Deli’s

 

 

 

 

 

 

Independent Grocery

 

 

 

 

 

 

Chain Grocery

 

 

 

 

 

 

Mass Merchandisers

 

 

 

 

 

 

Drug Stores

 

 

 

 

 

 

Schools

 

 

 

 

 

 

Hospitals

 

 

 

 

 

 

Health Food Stores

 

 

 

 

 

 

U.S. Military –ONLY AAFES, NEXCOM, MCX, and USCG for Exchanges / Shopettes /
Convenience Stores / Class 6 Stores / vending for the Continental United States
(“CONUS”)

 

 

 

 

 

 

U.S. Military –ONLY AAFES, NEXCOM, MCX, and USCG for Exchanges / Shopettes /
Convenience Stores / Class 6 Stores / vending for Outside the Continental United
States (“OCONUS”)

 

 

 

 

 

 

U.S. Military - Morale, Welfare & Recreation (i.e. including but not limited to
bowling alleys, golf courses, officers clubs, etc.) for both CONUS & OCONUS

 

 

 

 

 

 

U.S. Military – all others including, but not limited to, DeCA, Ships-A-Float,
Troop Feeding for both CONUS & OCONUS

 

 

 

 

 

 

Canadian Military

 

 

 

 

 

 

Marine Foods Service (e.g. cruise ships, service ships, and oil rigs)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

***    Portions hereof have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment in accordance with Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

****  Delineations of exclusivity for accounts have been redacted.

 

28

--------------------------------------------------------------------------------


 

Account Type

 

The Distributor’s
Accounts
Exclusive ***, ****

 

The Distributor’s
Accounts
Non-Exclusive ***, ****

 

Accounts
Reserved for HBC ***,
****

Alcoholic Lic. On-Premise*

 

 

 

 

 

 

Trader Joe’s

 

 

 

 

 

 

General Sports Retailers (i.e. including but not limited to extreme sports
retailers, motorcycle dealers and resellers, and all similar retailers and
distributors servicing such sports retailers)

 

 

 

 

 

 

Club Stores

 

 

 

 

 

 

Vending

 

 

 

 

 

 

All other accounts not falling within the descriptions listed above

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*   Alcoholic Licensed On-Premise Accounts means accounts licensed by applicable
governmental authority to sell alcoholic beverages for on-premise consumption.

 

 

HBC Initials:

 

 

Distributor Initials:

 

 

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

**** Delineations of exclusivity for accounts have been redacted.

 

29

--------------------------------------------------------------------------------


 

EXHIBIT D
Monster Energy Canadian Distribution Agreement

 

THE TRADEMARKS

 

HANSEN’S

 

HANSEN’S NATURAL

 

MONSTER ENERGY

 

MONSTER

 

[g258171kq07i001.jpg]

[g258171kq07i002.jpg] MONSTER

[g258171kq07i001.jpg] MONSTER ENERGY

 

MONSTER ASSAULT

 

MONSTER KHAOS

 

MONSTER REDUCED CARB

 

UNLEASH THE BEAST

 

MONSTER M80

 

MONSTER MIXXD

 

JAVA MONSTER - Mean Bean, Loca Moca, Russian, and Lo-Ball

 

MONSTER HITMAN ENERGY SHOOTER

 

LOST ENERGY – Regular and Five-0

 

30

--------------------------------------------------------------------------------


 

EXHIBIT E
Monster Energy Canadian Distribution Agreement

 

(Section 2.d)

 

ESTIMATED BUY-OUT CONTRIBUTION

 

The pre-agreed rate shall be  ***.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

31

--------------------------------------------------------------------------------


 

EXHIBIT F
Monster Energy Canadian Distribution Agreement

 

(Section 6.b.)

 

CCL FACILITATION FEE

 

The CCL Facilitation Fee payable by Distributor to CCL shall be  equal to  ***
per case of 24 units and  *** per case of 12 units of Products sold by HBC to
the Distributor, but excluding any free or bonus unit or units used for
sampling.  Any other case configuration to be mutually agreed between CCE and
CCL.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

32

--------------------------------------------------------------------------------


 

EXHIBIT G
Monster Energy Canadian Distribution Agreement

 

PROMOTIONAL ACTIVITIES COSTS

 

Discount and allowances, price promotions and other customer discount activities
(“D&A”):

 

Distributor shall contribute an amount equal to HBC’s contribution for D&A up to
a total of  *** per 24-unit 16 oz. case, (reduced or increased on a pro rata
basis for cases containing less than 24 units or a larger number of units) sold
at a discounted price by Distributor to Distributor’s Accounts.  Thus,
Distributor’s contribution shall be no more than  *** per 24-unit 16 oz. case of
Products (reduced or increased on a pro rata basis for cases containing less
than 24 units or a larger number of units) sold at a discounted price on the
above programs.  If additional D&A is necessary to achieve a promotional price
to be offered to a customer as agreed by HBC and Distributor, then HBC shall
contribute any amount required above  ***.  The frequency of customer
promotional discount programs requiring D&A shall be agreed in the Annual
Business Plan.  D&A may be paid by either HBC or Distributor to the customer and
reconciled periodically.

 

Trade Marketing Programs including shelf buys, CMA’s, free cases, coupons,
corporate/retailer rebates, sales force incentives, POS, samples, meeting
competition price offers (“TMP”).

 

Distributor shall contribute an amount equal to  *** on all TMP programs.  All
TMP programs shall be agreed upon and form part of the Annual Business Plans and
shall include such additional TMP programs as may be mutually agreed upon from
time to time by the parties. In exceptional cases, such as Trophy or Prestige
accounts, either party may voluntarily agree to contribute more than its  ***
share to cover any specific TMP programs.  TMP may be paid by either HBC or
Distributor to the customer and reconciled periodically.

 

Equipment.

 

HBC shall permit Distributor to manage all equipment that HBC owns and of which
HBC is able to obtain possession in the Territory as of the Effective Date. 
Distributor shall not be required to repair or service such HBC equipment owned
by HBC as of the Effective Date.  Distributor shall use commercially reasonable
efforts to place Products in all Distributor’s equipment where appropriate and
desired by the Distributor’s Account.  Distributor shall reimburse HBC for  ***
of the cost of equipment that Distributor and HBC agree that HBC purchase for
the Territory in the future and which shall be managed by Distributor.

 

Miscellaneous.

 

If HBC calls on or assists Distributor in calling on Distributor’s Accounts, to
the extent that HBC makes a commitment for funds or support in excess of what is
provided above or was agreed to by Distributor and HBC, any such excess shall be
borne by  ***.

 

The parties’ respective rights and obligations under this Exhibit G shall be
revised and amended from time to time to reflect then-prevailing conditions by
written agreement of the parties to be arrived at after good faith discussions
and negotiation.  If the parties are unable to agree upon an amendment requested
by either party, such disagreement shall be referred to arbitration in
accordance with Section 26 of the Agreement.

 

All amounts provided above shall be adjusted from time to time to account for
changes in selling prices or other adjustments that may occur from time to time
to conform to prevailing beverage industry practices relating to the Energy
Drink category.  The amounts of such adjustments shall be mutually agreed in
writing by the parties from time to time.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

33

--------------------------------------------------------------------------------


 

EXHIBIT H
Monster Energy Canadian Distribution Agreement

 

INDEMNIFICATION

 

Distributor shall indemnify, defend, and hold harmless HBC and its officers,
directors, agents, employees, shareholders, legal representatives, successors
and assigns, and each of them, from loss, liability, costs, damages, or expenses
from any and all claims, actions and suits, instituted by any third party  ***,
whether groundless or otherwise, and from and against any and all third party
claims  ***, liabilities, judgments, losses, damages, costs, charges, attorney’s
fees, and other expenses of every nature and character arising from
Distributor’s  *** and/or its affiliates or any change in, or termination of,
***, unless solely attributable to HBC’s alleged wrongful conduct which is
unrelated to this Agreement or any other agreement between the parties entered
into concurrently herewith, provided that HBC gives Distributor written notice
of any indemnifiable claim and HBC does not settle any claim without
Distributor’s prior written consent.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

34

--------------------------------------------------------------------------------


 

EXHIBIT I
Monster Energy Canadian Distribution Agreement

 

COMPETING PRODUCTS

 

Distributor shall not market, sell or distribute in the Territory Energy Drink/s
(the “Competing Products”), or product/s likely to be confused with, any of the
Products, except that Distributor may market, sell and distribute in the
Territory Competing Products that  ***

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

35

--------------------------------------------------------------------------------